STONE, C. J.
— The merchandise in controversy was levied on under execution in favor of Leinkauff & Strauss, against M. Munter & Brother, composed of Marcus Munter and Solomon Munter. The mandate of the writ was, that the sum of the judgment should be made of the goods and chattels, lands and tenements of the defendants; and only property which belonged to the Arm, or to one of its members, could be seized under it. The levy itself was an admission and assertion by the plaintiffs, that the merchandise seized belonged either to the firm, or to one of the partners. That fact being the very foundation on which all the right they assert must rest, they can not be heard to gainsay it in this proceeding.
An issue had been tried in a claim suit, in which Leinkauff & Strauss asserted the property was subject to their execution, and Mrs. Munter, wife of M. Munter, asserted the property was hers. That issue was determined in favor of the plaintiffs, and it was thus decided that Mrs. Munter did not own the property. It was not, and could not be decided, in that suit, whether the property belonged to M. Munter & Bro., to Marcus Munter, or to Solomon Munter. Belonging to either of the partners, or to the partnership itself, it would be alike subject to the execution ; and hence no issue could be formed which raised that question. It would have been adjudged immaterial. The result of this principle is, that Leinkauff & Strauss can not deny, in this proceeding, that the merchandise was the property of the firm of M. Munter & Brother, or of one of the members, because such denial would be incompatible with the asserted right to have it sold under their execution.
It is contended for appellants that Munter is estopped from asserting claim to the property in controversy, for the following reasons : When the sheriff was about to levy on the merchandise under the execution against M. Munter & Bro., he, Munter, informed the officer that the property did not be*198long to M. Munter & Bro., nor to either member thereof; but that it belonged to Mrs. Munter, his wife. Thereupon the sheriff required a bond, of indemnity, which the plaintiffs gave, and the levy was then made. Mrs. Munter interposed her claim, gave bond, and a trial of the right of property was had, and the property was adjudged subject to the execution. M. Munter was active in having this claim interposed, and testified on the trial that the property belonged to his wife. This conduct of his, it is contended, made it necessary for the plaintiffs to give the indemnifying bond, and to incur the trouble and expense of the trial of the right of property ; and therefore he should not be now heard to claim the property as his own. This would be a strange application of the doctrine of estoppel. The plaintiffs would entirely defeat their suit, by showing that the goods are the property of Mrs. Munter; and they are precluded by the exigencies of their case from denying the ownership of the Munter Brothers, or one of them. And the argument is that Munter is estopped from asserting that the goods are his property. One estopped from denying the fundamental fact on which his claim rests; his adversary from asserting the truth of the same fundamental fact. The goods the property of Munter, for the purpose of making them liable for his debts, but not his property, to enable him to claim exemptions therein.
But there is another and conclusive reason why the doctrine of estoppel enpais can not apply to this case. That doctrine rests on the stern purpose of the law, to maintain good faith between man and man. Its usual presentation is, when one person by his words, acts, conduct, or silence, induces another, on the faith thereof, to pledge his credit, incur a liability, or part with something valuable. — 6 Wait Ac. & Def. 679. To come within the principle, the representation, whether spoken, acted, or implied from silence, must be credited as true, and the valuable thing must be parted with, the credit given, or liability incurred, as a consequence of such representation, and on confidence in its truth. It rests at last, for its vindication, on the manifest idea, that to allow such representation to be gainsaid, would be a fraud on him who had thus acted, believing it to be true. In the present case, Munter’s acts and declarations were neither credited nor acted on. On the contrary, they were disbelieved, and every subsequent step was taken in disregard of them. The plaintiffs were not induced to act, nor deceived, nor defrauded by them.
The testimony on this trial was simple. None of it tended in the slightest degree to show that the firm of M. Munter & Bro., or Solomon Munter, owned, or ever had owned any interest in the merchandise. An issue had been tried, whether *199or not it was the property of Mrs. Mnnter, and that issue had been determined against her. All the testimony on the trial in this ease tended to show it was the property of M. Mnnter, and no one else. The Circuit Court did not err in the charge given to the jury, nor in any other ruling brought to our notice.
Affirmed.
Crouton, J., not sitting.